Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment filed on 09/07/2021 is acknowledged.
3.	Claims 1 and 3-13 are under consideration for their full scope.
4.	The indicated allowability of claims 8-10 is withdrawn in view of the previously undiscovered prior art set forth below.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (PTO-892; Reference U).
	Igarashi et al. teaches performing sublingual immunotherapy at night comprising administering cedar pollen extract allergens to the sublingual space of mice at 10 pm at night 5 times a week for 2 weeks (In particular, ‘Materials and Methods.’ On page 112, left column second paragraph, whole document). 
	The reference teachings anticipate the claimed invention.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (PTO-892; Reference U) in view of U.S. Patent Application Publication 2009/0214597 (PTO-892; Reference A).
	Igarashi et al. has been discussed supra.
	The claimed invention differs from the prior art in the recitation of “wherein a concentration of the allergen increases over the first period of time” of claim 10.
	U.S. Patent Application Publication 2009/0214597 teaches that in non-injection methods of immunotherapy including sublingual administration of allergens such as cedar pollen allergens, that the dose of the allergens in the composition administered can be increased over time.  (In particular, paragraphs [0007], [0011], [0020], [0024], [0035], claims, whole document).
	It would have been obvious to have applied the dosing regimens of U.S. Patent Application Publication 2009/0214597 to the art of Igarashi et al. because both references are directed to the sublingual administration of allergens to treat allergic disease.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



9.	Claims 11-13 are objected to for dependence upon rejected base claims 8-10.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
December 4, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644